[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                           MEMORANDUM DECISION
               ON OBJECTIONS TO THE MAGISTRATE'S DECISION                               IN MANDAMUS
Relator, Helen E. Clark, has filed an original action in mandamus requesting this court to issue a writ of mandamus ordering respondent, Industrial Commission of Ohio ("commission"), to vacate its order denying her permanent total disability compensation, and to enter an order granting said compensation.
This matter was referred to a magistrate of this court, pursuant to Civ.R. 53(C), and Section (M), Loc.R. 12 of the Tenth District Court of Appeals, who rendered a decision denying the requested writ of mandamus. Relator has filed objections to the magistrate's decision.
In her objections, relator essentially repeats the arguments that were advanced to, and rejected by, the magistrate. Upon a review of the magistrate's decision and an independent review of the file, this court adopts the magistrate's decision as its own. Therefore, relator's objections to the magistrate's decision are overruled, and the requested writ of mandamus is denied.
Objections overruled; Writ of mandamus denied.
BRYANT and DESHLER, JJ., concur.